DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Information Disclosure Statement(s)
01.	Examiner has considered the voluminous references submitted as part of the 4/1/2022; 6/22/2022; and 7/10/2022 Information Disclosure Statements ("IDSs") to the extent required by M.P.E.P. § 609.05(b), but is unclear about the relevance of the submitted material. If Applicants are aware of pertinent material in the references, Applicants are requested to point the specific pertinence in the response to this Office Action. 
Specifically, Examiner notes that "consideration … of the information submitted in an IDS means nothing more than considering the documents in the same manner as other documents in Office search files are considered by the [E]xaminer while conducting a search of the prior art in a proper field of search. The initials of the [E]xaminer placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B or its equivalent mean that the information has been considered by the [E]xaminer to the extent noted above." See, M.P.E.P. § 609.
	The following is an excerpt from M.P.E.P. § 609.04(a)III:
	Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and [an] applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and [an] applicant is aware that one or more are highly relevant to patentability.
Applicants are reminded of M.P.E.P. § 2004 (presenting "Aids to Compliance with Duty of Disclosure," including "helpful suggestions for avoiding duty of disclosure problems") and the specific suggestion in § 2004 ¶ 13, stating:
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents … specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affirmed, 479 F.2d 1338, 178 USPQ 577 (Fifth Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).
Applicants' Election
02.	The 11/12/2021 Response elected, with traverse, A (directed to FIG. 1) for prosecution on the merits. 
In traversing, the Response contended the Species are variants of each other. 
In response, it is noted that such a contention does not persuade because the similarities do not overcome Species based Restriction Requirement. 
The undue burden on examination is based on the mutually exclusive characteristics, which require different, mutually separate search strategies.
The Response identified 1-17 and 23 as being directed to the elected species. 
Accordingly, claims 18-22 were withdrawn from further consideration as being drawn to non-elected inventions. See 37 CFR § 1.142(b). 
The Restriction Requirement was made Final.
The 9/22/2021 Restriction Requirement and its Finality are proper, and they are therefore maintained. 
Objections to the Drawings
03.	The drawings are objected to under 37 CFR § 1.83(a) because they fail to "show every feature of the invention specified in the claims."
The following is a quotation of part of 37 CFR § 1.83(a): 
The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.
The following is a quotation of part of 37 CFR § 1.83(b):
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.
The following is a quotation of part of 37 CFR § 1.83(c):
Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of [37 CFR] § 1.81(d).
The following is a quotation of part of 37 CFR § 1.84(n):
Graphical drawing symbols may be used for conventional elements when appropriate. The elements for which such symbols and labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols [that] have a universally recognized conventional meaning and are generally accepted in the art. [S]ymbols [that] are not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable.
The following is a quotation of part of 37 CFR § 1.84(p)(1):
Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view ... to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted.
The following is a quotation of part of 37 CFR § 1.84(p)(5):
"Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings."
The disclosure associated with FIG. 1 fails to show the two vias (MEMS-through-via and the control-through-via) as separate components. See, for Example FIG. 1 showing them to have the same hatching, in violation of 37 CFR 1.84(h)(3). 
The feature(s) listed below, therefore, must be shown in a figure showing the embodiment describing the elected invention, and adequately identified in the specification, or be canceled from the claims: 
a.	MEMS-through-via, as recited in the claims.
b.	control-through-via, as recited in the claims. 
To avoid abandoning this Application, Applicants must file, in the Response to this Office Action, corrected drawing sheets complying with 37 CFR § 1.121(d). 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR § 1.121(d).
The next Office Action will notify Applicants of the required correction if the changes are not acceptable. 
35 U.S.C. § 112(a) "[requires t]he specification [to] contain a written description of the invention," AND 35 U.S.C. § 132(a), second sentence, prohibits "[any] amendment [from] introduc[ing] new matter into the disclosure of the invention." ACCORDINGLY: (1) an amended claim MUST have WRITTEN DESCRIPTION SUPPORT in the portion(s) of the AS FILED disclosure describing the embodiment of the claimed invention; AND (2) any amendment adding to (or deleting from) the AS FILED disclosure of the invention MAY NOT introduce NEW MATTER.
35 U.S.C. § 112 Rejections of the Claims 
04.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter [that] the inventor or a joint inventor regards as the invention. 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
05.	Claims 1-17 and 23 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter Applicants regard as the invention.
Based on the recitation in claims 1-17 and 23 and the disclosure (including the figures), and as pointed out in the 5/10/2022 REMARKS, it is unclear what the scope of the "MEMS-through-via," as recited in the claims and "control-through-via," as recited in the claims. For example, it is unclear whether scope of the claims includes the MEMS and the controller vias are the same or different vias. 
A person skilled in the art, therefore, would not know whether the claims, in fact, require the MEMS device to comprise the MEMS device region, or whether the two are separate features, and whether the claims, in fact, require the controller device to comprise the controller bonding layer, or whether the two are separate features, and thus would not be on notice of the bounds of the protected invention that she must avoid infringing. See, for example, Biosig Instruments, Inc. v. Nautilus, Inc., 715 F.3d 891, 106 U.S.P.Q.2d 1554 (Fed. Cir. 2013) (stating that "the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent." Citation deleted).
Claims 1-17 and 23, therefore, have indefinite scopes. 
Accordingly, claims 1-17 and 23 violate 35 U.S.C. § 112(b) for failing to particularly point out and distinctly claim the subject matter Applicants regard as the invention. 
The claims being definite is a threshold issue to determining scope of the claims and thus determining their patentability over the prior art. 
The lack of clarity in the above noted features is especially detrimental because it is in the independent claim, from which the remaining claims depend, and because the noted features appear to be important for the disclosed invention, and because it appears to be a significant part of the recitation of the claims. See, for example, M.P.E.P. § 2173.05(b) and the precedents cited therein (see, e.g., In re Wiggins, 179 USPQ 421, 423 (CCPA 1973), explicitly noting that "when the scope of the claim is unclear a rejection under 35 U.S.C. § 112, second paragraph, is proper"). And M.P.E.P. § 2173.05(b) explicitly notes that "[w]hen relative terms are used in claims wherein the improvement over the prior art rests entirely upon size or weight of an element in a combination of elements, the adequacy of the disclosure of a standard is of greater criticality." See, also, Halliburton Energy Services, Inc. v. M-I LLC 85 USPQ2d 1654 (Fed. Cir., 2008) (noting the importance of a patent clearly distinguishing itself from the prior art). 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
Response to Arguments
06.	The contentions in the 5/10/2022 Response is considered and found unpersuasive.
Specifically, the claims are indefinite because the claims fail to clearly define scope of the claims in view of the issues associated with scope of the "MEMS-through-via," as recited in the claims, and "control-through-via," as recited in the claims. 
CONCLUSION
07.	THIS OFFICE ACTION IS MADE FINAL. 
A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
If a first reply is filed within TWO MONTHS of the mailing date of this Office Action and the advisory Office Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory Office Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory Office Action. 
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814